ORDER
This matter having been duly presented to the Court, it is ORDERED that RICHARD W. RAINES of PHILADELPHIA, PENNSYLVANIA, who was admitted to the bar of this State in *5091977, and who was suspended from the practice of law for a period of six months, effective April 24, 1995, by Order of this Court dated April 24, 1995, be restored to the practice of law, effective immediately; and it is further
ORDERED that respondent submit to drug and alcohol screening on a schedule to be established by the Office of Attorney Ethics until further Order of the Court; and it is further
ORDERED that respondent practice under the supervision of a practicing attorney approved by the Office of Attorney Ethics for a period of two years and until further Order of the Court.